Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
This is a response to an amendment filed June 22nd, 2022. By the amendment claims 1, 2, 4-9, and 12-20 are pending with claims 1, 2, 6, 8, 12, and 14 being amended and claim 10 being newly canceled. 

EXAMINER’S AMENDMENT
Claim 9, line 1, is changed from “wherein the particle is a droplet.” 
To—wherein the at least one particle is a droplet. --

Claim 14 line 3 is changed from “allowing the at least one particle to flow through the channel,” 
To – allowing at least one particle to flow through the channel, --

Allowable Subject Matter
	Claims 1, 2, 4-9, and 12-20 are allowable. 

	Independent claims 1 and 14 are allowable for disclosing a second sensor positioned within the illuminated portion of the channel, wherein the second sensor is perpendicular to the linear axis of the channel. 
	The closest prior art of Miller et al. (US 8528589) discloses a system for detecting a particle in a channel (Col. 1 L45-46), comprising: a substrate (not labeled in Fig. 10), a channel positioned in or on the substrate (Col. 19, L48), the channel comprising at least one particle dispersed in a medium, such that the at least one particle is moving from a first end of the channel to a second end of the channel (Col. 1 L46-47); a source of electromagnetic radiation that illuminates at least a portion of the channel (Fig. 10 illumination optics); a sensor to detect the at least one particle(Fig. 10, linear sensor array), wherein the sensor is positioned in line with a linear axis of the of the channel such that the sensor is parallel to a direction of movement of the at least one particle through the channel (Fig. 10); and an optical system that focuses and aligns the illuminated portion of the channel to the sensor (Fig. 10, imaging optics).
	Although using more than one sensor is known in the art, the imaging optics disclosed by Miller do not allow for the addition of a second sensor in the configuration recited by the instant invention without rendering the device of Miller inoperable. Therefore, adding a second sensor to the device disclosed by Miller is not obvious to a person with ordinary skill in the art before the effective filing date of the invention. 
Response to Arguments
	The applicant’s arguments with respect to the obviousness of combining the two references to get the claimed sensor arrangement are found persuasive. A Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653